CONFIDENTIAL
[RETIRED PARTNER FORM]




APOLLO GLOBAL MANAGEMENT, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE PLANNING VEHICLES
FORM OF SHARE AWARD GRANT NOTICE


Apollo Global Management, Inc., a Delaware corporation (the “Company” or “AGM”),
pursuant to its 2019 Omnibus Equity Incentive Plan for Estate Planning Vehicles
(the “Plan”), hereby grants to the Estate Planning Vehicle (the “Participant”)
designated by the individual Eligible Recipient listed below, the number of
Class A Shares of the Company set forth below (the “Shares”). This Award of
Shares is subject to all of the terms and conditions set forth in this Share
Award Grant Notice (“Grant Notice”), the Amended and Restated Limited
Partnership Agreement of [ ] (the “Advisors LPA”), the Participant’s (or
associated Eligible Recipient’s) Award Letter (as defined in the Advisors LPA),
including, without limitation, the Annexes attached thereto which includes the
Share Award Agreement (as the same may be amended, modified or supplemented from
time to time in accordance with the Award Letter, the “Share Award Agreement”)
(including, without limitation, the transfer restrictions on the Shares set
forth in the Award Letter and Share Award Agreement) and the Plan, all of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Share Award Agreement.
Eligible Recipient (individual):
[ ]
Participant (Estate Planning Vehicle):
[ ]
Date of Grant:
[ ]
Total Number of Shares:
[ ] Shares
Purchase Price per Share:
$[ ]
Total Purchase Price:
$[ ]
Transfer Commencement Date:
[[February 15] OR [May 15] OR [August 15] OR [November 15]], 20[ ]
Vesting Schedule:
All Shares are fully vested upon grant, but no Shares are transferable by the
Participant until such time as provided in the Award Letter and the Share Award
Agreement. See also the Annexes to the Share Award Agreement.

By signing below, the Participant and Eligible Recipient agree to be bound by
the terms and conditions of the Plan, the Share Award Agreement and this Grant
Notice, and the Eligible Recipient agrees to file timely a Section 83(b)
election with respect to the Participant’s grant of the Shares substantially in
the form attached hereto as Notice Annex A. The Participant has reviewed the
Award Letter, the Advisors LPA, the Share Award Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Share Award Agreement, the Plan, the Award
Letter and the Advisors LPA. If this Grant Notice is not executed and returned
to the Company on or before [ ], and such failure continues for five business
days after notice thereof, this Award will be null and void ab initio and the
Participant will have no rights with respect to it and will forfeit any amounts
that would have been distributed to the Participant under the Award Letter and
the Advisors LPA to fund the purchase of Shares contemplated hereunder. No
amendment or modification of this Grant Notice shall be valid unless it shall be
in writing and signed by all parties hereto.





--------------------------------------------------------------------------------




APOLLO GLOBAL MANAGEMENT, INC.
PARTICIPANT
By:    
By:    
Print Name:
Print Name:
Title:
Title:
Address: 9 West 57th Street
                     New York, NY 10019


ELIGIBLE RECIPIENT:
 
   




Notice Annex A
SECTION 83(b) TAX ELECTION
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treasury Regulation Section 1.83‑2.
(1)    The individual who performed the services is:
Name of Eligible Recipient:    ____________________________________________
Address:    ____________________________________________
    ____________________________________________
Taxpayer ID No. of Eligible Recipient:    ___________________________________
(2)    The property with respect to which the election is being made is
[________] Class A Shares of Apollo Global Management, Inc. (the “Company”).
(3)    The property was transferred on [___________, 20____] (Date of Grant).
(4)    The taxable year for which the election is being made is the calendar
year [________].
(5)    One third (1/3) of the shares may be transferred by the taxpayer on each
of the first three anniversaries of the transfer commencement date.
(6)    The fair market value at the time of transfer (determined without regard
to any restriction other than a restriction which by its terms will never lapse)
is $______ per share.
(7)    The Participant paid $______ per share for the property described above.
(8)    A copy of this statement was furnished to the entity for which the
above-named individual rendered the services underlying the transfer of
property.
(9)    This statement is executed on the ______ day of ____________, 20 _____.
By:    _________________________________________, Eligible Recipient

--------------------------------------------------------------------------------

(1)
THE ABOVE-NAMED INDIVIDUAL MUST FILE THIS COMPLETED FORM WITH THE INTERNAL
REVENUE SERVICE CENTER WITH WHICH SUCH INDIVIDUAL FILES HIS/HER U.S. FEDERAL
INCOME TAX RETURNS WITHIN 30 DAYS OF THE TRANSFER OF THE ABOVE-DESCRIBED
PROPERTY.

(2)
SUCH INDIVIDUAL MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE SECRETARY
OF THE COMPANY.

--------------------------------------------------------------------------------




FORM OF SHARE AWARD AGREEMENT
UNDER THE APOLLO GLOBAL MANAGEMENT, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE PLANNING VEHICLES
This Award Agreement (this “Share Award Agreement”), dated as of the date (the
“Date of Grant”) set forth on of the Grant Notice associated with this Share
Award Agreement (the “Grant Notice”), is made by and between Apollo Global
Management, Inc., a Delaware corporation (the “Company”), [ ]. (“Advisors”) and
the Estate Planning Vehicle named in the Grant Notice (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Apollo Global Management, Inc. 2019 Omnibus Equity Incentive Plan for Estate
Planning Vehicles, as the same may be amended, modified or supplemented from
time to time (the “Plan”). Where the context permits, references to the Company
shall include any successor to the Company. If the Grant Notice is not executed
and returned to the Company in accordance with its terms, this Award will be
null and void ab initio and the Participant and Eligible Recipient (named in the
Grant Notice) will have no rights hereunder and will forfeit any amounts that
would have been distributed to the Participant under [ ], as the same may be
amended, modified or supplemented from time to time (the “Advisors LPA”) and the
Participant’s (or Eligible Recipient’s) Award Letter (as defined in the Advisors
LPA) to fund the purchase of Shares contemplated under the Grant Notice.
1.Grant of Shares. The Company hereby grants to the Participant that number of
Shares (the “Shares”) set forth in the Grant Notice, subject to all of the terms
and conditions of this Share Award Agreement and the Plan and the Award Letter.
2.Purchase Price. The purchase price per Share is set forth on the Grant Notice.
3.Book Entry; Certificates. At the sole discretion of the Administrator, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Share Award Agreement, and following the
date such Shares become transferable the Company shall cause certificates
representing the Shares to be issued; or (ii) certificate form pursuant to the
terms of Section 6. Physical possession or custody of any Share certificates
that are issued shall be retained by the Company until such time as the Shares
are transferable. The Participant and Eligible Recipient may be required to
execute and deliver to the Company a stock power with respect to the Shares and
to deliver to the Company any representations or other documents or assurances
required pursuant to Section 13.
4.Lapse of Transfer Restrictions.
(a)    The Shares are fully vested on the Date of Grant. The Shares shall become
transferable by the Participant in accordance with the schedule set forth on
Exhibit A hereto (the period during which the restrictions on transferability
(other than such restrictions as do not lapse under Section 4(b)) are in effect,
the “Restricted Period”).
(b)    During the Restricted Period, the Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered. The
transfer restrictions contained in the preceding sentence shall not apply to (i)
transfers to the Company, or (ii) transfers of Shares by will or the laws of
descent and distribution, or (iii) if approved by the Administrator in its sole
discretion, transfers of Shares in accordance with the requirements of
Instruction A.1.(a)(5) of Form S-8 under the Securities Act or other applicable
law. The approval contemplated by clause (iii) of the immediately preceding
sentence shall not be unreasonably withheld by the Administrator with respect to
a transfer of Shares by the Participant to a Related Party (as defined in the
Award Letter) (which transfer may occur only with the prior written approval of
the Administrator), it being understood that the Related Party shall be required
to agree to be bound by the transfer restrictions contained in the Plan, the
Award Letter and this Share Award Agreement that apply to the Participant or
Eligible Recipient. The Participant and Eligible Recipient hereby acknowledge
that any attempt by the Participant directly or indirectly to sell, assign,
transfer, pledge, hypothecate or otherwise dispose of or encumber the Shares in
violation of this Share Award Agreement shall be void ab initio. The Participant
and Eligible Recipient agree and acknowledge that (i) the provisions contained
in this Section 4(b) are reasonable as to terms, duration and remedy, (ii) the
same protect the legitimate interests of the Company and its Affiliates, imposes
no undue hardship on the Participant or Eligible Recipient, and is not injurious
to the public, (iii) the void ab initio remedy provided for a violation of this
Section 4(b) shall be specifically enforceable in any court or arbitral tribunal
with jurisdiction upon short notice, and the Participant and Eligible Recipient
shall not pursue any action to have such void ab initio remedy deemed
unenforceable. Each of Advisors and APH (as defined in the Advisors LPA) shall
be third party beneficiaries with respect to this Section 4(b).
5.Rights as a Shareholder; Dividends. The Participant shall be the record owner
of the Shares until the Shares are sold or otherwise disposed of, and shall be
entitled to all of the rights of a shareholder of the Company, including the
right to vote such Shares and receive dividends paid with respect to such
Shares. Notwithstanding the foregoing, any non-cash dividends or distributions
shall be subject to the same restrictions on transferability and encumbrance as
the Shares with respect to which they were paid. The Participant hereby grants
to the Eligible Recipient an exclusive and irrevocable proxy to exercise all
rights of the Participant to vote on or consent to any matter in its capacity as
a shareholder of the Company and the Company will not be required to accept
instructions regarding any such vote or consent on behalf of the Participant
from any other person.
6.    Legend on Certificates. The Participant agrees that any certificate issued
for Shares (or, if applicable, any book entry statement issued for Shares) prior
to the lapse of any outstanding restrictions relating thereto shall bear the
following legend (in addition to any other legend or legends required under
applicable securities laws), subject to updating or modification by the Company
from time to time:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
APOLLO GLOBAL MANAGEMENT, INC. 2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE
PLANNING VEHICLES AND A SHARE AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND APOLLO GLOBAL MANAGEMENT, INC., COPIES OF WHICH ARE ON FILE
WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AS PROVIDED BY SUCH PLAN AND AGREEMENT.
7.    Share Award Agreement Subject to Plan. This Share Award Agreement is made
pursuant to all of the provisions of the Plan, the Advisors LPA and the Award
Letter, all of which are incorporated herein by this reference, and is intended,
and shall be interpreted in a manner, to comply therewith. If the Plan is
amended in a manner that conflicts with this Share Award Agreement, the terms of
this Share Award Agreement shall control with respect to such conflicting
provision, it being understood that the application of a specific provision of
the Plan that is not directly addressed in this Share Award Agreement shall not
be deemed to conflict with this Share Award Agreement unless such application in
fact conflicts with a specific provision of this Share Award Agreement.
8.    Restrictive Covenants. The Participant and Eligible Recipient agree that
the Restrictive Covenants (as defined in the Advisors LPA) are incorporated
herein by reference as if contained herein. The Participant acknowledges that
the Company would not have granted this award had the Participant and Eligible
Recipient not agreed to be bound by such Restrictive Covenants, and the
Participant understands, acknowledges and agrees that the Restrictive Covenants
apply to the Participant and Eligible Recipient for the periods provided
therein.
9.    Taxes.
(a)    Withholding. The Participant (or, to the extent the Participant so agrees
with the Eligible Recipient, the Eligible Recipient) is responsible for all
taxes and any tax-related penalties the Participant or Eligible Recipient incurs
in connection with the Award. The Company or its Subsidiaries or Affiliates
shall be entitled to require a cash payment by or on behalf of the Participant
or Eligible Recipient and/or to deduct, from other compensation payable to the
Participant or Eligible Recipient, any sums required by U.S. federal, state or
local law (or by any tax authority outside the United States) to be withheld or
accounted for by the Company or its Subsidiaries or Affiliates with respect to
any Share. The Company in its discretion may require any other available method
to satisfy any withholding or tax obligations of the Company or its Subsidiaries
or Affiliates with respect to the Shares at the minimum applicable rates.
(b)    Section 83(b) Election. The Participant and Eligible Recipient
acknowledge that the Company has not advised the Participant regarding the
Participant’s income, gift or other tax liability in connection with the grant
of the Shares or with an election under Section 83(b) of the Code with respect
to the grant of the Shares. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and non-U.S. tax consequences of the
transactions contemplated by this Share Award Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that the
Participant and/or the Eligible Recipient (and not the Company) shall be
responsible for the Participant’s and Eligible Recipient’s own tax liability
that may arise as a result of the transactions contemplated by this Share Award
Agreement. As a condition to the effectiveness of this Award, the Eligible
Recipient is required to file timely an election under Section 83(b) of the Code
with respect to the grant of the Shares. A form of Section 83(b) election is
provided for this purpose as Notice Annex A to the Grant Notice.
(c)    Section 409A Compliance. This Award is intended to be exempt from, or
comply with, Section 409A, and to be interpreted in a manner consistent
therewith. Notwithstanding anything to the contrary contained in this Share
Award Agreement, to the extent that the Administrator determines that the Plan
or a Share is subject to Section 409A and fails to comply with the requirements
of Section 409A, the Administrator reserves the right (without any obligation to
do so or to indemnify the Participant for failure to do so), without the consent
of the Participant or Eligible Recipient, to amend or terminate the Plan and
Share Award Agreement and/or to amend, restructure, terminate or replace the
Share in order to cause the Share to either not be subject to Section 409A or to
comply with the applicable provisions of such section. To the extent necessary
to avoid the imposition of tax or penalty under Section 409A, any payment by the
Company or any Subsidiary or Affiliate to the Participant or Eligible Recipient
(if the Eligible Recipient is then a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i) and Treasury Regulation §1.409A-1(i)(1)) of “deferred
compensation,” whether pursuant to the Plan or otherwise, arising solely due to
a “separation from service” (and not by reason of the lapse of a “substantial
risk of forfeiture”), as such terms are used in Section 409A, shall be delayed
(to the extent otherwise payable prior to such date) and paid on the first day
following the six-month period beginning on the date of the Eligible Recipient’s
separation from service under Section 409A (or, if earlier, upon the Eligible
Recipient’s death). Each payment or installment due under this Share Award
Agreement is intended to constitute a “separate payment” for purposes of
Section 409A. In no event shall the Company or any Subsidiary or Affiliate (or
any agent thereof) have any liability to the Participant, Eligible Recipient or
any other Person due to the failure of the Award to satisfy the requirements of
Section 409A.
10.    Governing Law; Arbitration; Waiver of Jury Trial.
(a)    This Share Award Agreement shall be governed by, interpreted under and
construed and enforced in accordance with, the laws of the State of Delaware
(without regard to any conflicts of laws principles thereof that would give
effect to the laws of another jurisdiction).
(b)    Subject to Section 10(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Award or any other Award will,
notwithstanding anything to the contrary contained in Section 14(e) of the Plan,
be settled exclusively by arbitration, conducted before a single arbitrator in
New York County, New York (applying Delaware law) in accordance with, and
pursuant to, the Employment Arbitration Rules and Procedures of JAMS (“JAMS”).
The decision of the arbitrator will be final and binding upon the parties
hereto. Any arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. The Company, the Participant and (to the extent
applicable) the Eligible Recipient may commence litigation in court to obtain
injunctive relief in aid of arbitration, to compel arbitration, or to confirm or
vacate an award, to the extent authorized by the U.S. Federal Arbitration Act or
the New York Arbitration Act. The Company and the Participant will share the
JAMS administrative fees, the arbitrator’s fee and expenses. Each party shall be
responsible for such party’s attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS
HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTICIPANT, THE ELIGIBLE RECIPIENT AND THE
COMPANY WAIVE AND COVENANT THAT THE PARTICIPANT, THE ELIGIBLE RECIPIENT AND THE
COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH AN AWARD UNDER THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY,
WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE
PARTICIPANT OR ELIGIBLE RECIPIENT MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTICIPANT AND
ELIGIBLE RECIPIENT, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO THIS AWARD AGREEMENT OR ANOTHER AWARD UNDER THE PLAN AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 10(c) will prevent the Company or the Participant
from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order), in
addition to and not in lieu of any other remedy to which it may be entitled at
law or in equity, if such relief from a court is necessary to preserve the
status quo pending resolution or to prevent serious and irreparable injury in
connection with any breach or anticipated breach of any Restrictive Covenants;
provided, that all parties explicitly waive all rights to seek preliminary,
interim, injunctive or other relief in a judicial proceeding and all parties
submit to the exclusive jurisdiction of the forum described in Section 10(b) for
any dispute or claim concerning continuing entitlement to dividends or other
payments, even if such dispute or claim involves or relates to any Restrictive
Covenants. For the purposes of this Section 10(c), each party hereto consents to
the exclusive jurisdiction and venue of the courts of the state and federal
courts within the County of New York in the State of New York.
11.    Share Award Agreement Binding on Successors. The terms of this Share
Award Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest and upon the Company, its Affiliates and
its and their successors and assignees, subject to the terms of the Plan.
12.    No Assignment. Subject to the second sentence of Section 4(b), neither
this Share Award Agreement nor any rights granted herein shall be assignable by
the Participant other than (with respect to any rights that survive the
Participant’s death) by will or the laws of descent and distribution. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any Shares or Shares by any
holder thereof in violation of the provisions of this Share Award Agreement or
the Plan will be valid, and the Company will not transfer any of said Shares or
Shares on its books nor will any Shares be entitled to vote, nor will any
dividends or distributions be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions. The Company may meet
any of its obligations with respect to the Award by causing such obligation to
be satisfied by one or more of its Subsidiaries or Affiliates.
13.    Compliance with Law; Necessary Acts. The Participant and Eligible
Recipient hereby agree to perform all acts, and to execute and deliver any
documents, that may be reasonably necessary to carry out the provisions of this
Share Award Agreement, including but not limited to all acts and documents
related to compliance with securities, tax and other applicable laws and
regulations. The Company shall not be obligated to transfer any Shares to the
Participant free of a restrictive legend if such transfer, in the view of the
Administrator, could violate the Securities Act or any other applicable law.
14.    Severability. Should any provision of this Share Award Agreement be held
by a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Share Award Agreement, the balance of which shall continue to be binding upon
the parties hereto with any such modification (if any) to become a part hereof
and treated as though contained in this original Share Award Agreement.
Moreover, if one or more of the provisions contained in this Share Award
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, then in lieu of
severing such unenforceable provision or provisions, it or they shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by a judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
15.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Share Award Agreement shall in no way be
construed to be a waiver of that provision or of any other provision hereof.
16.    Entire Agreement. This Share Award Agreement, the Grant Notice, the
Advisors LPA, the Award Letter and the Plan (collectively, the “Grant
Documents”) contain the entire agreement and understanding among the parties as
to the subject matter hereof and supersede all prior writings or understandings
with respect to the grant of Shares covered by this Award. The Participant and
Eligible Recipient acknowledge that any summary of the Grant Documents provided
by the Company or any of its Affiliates is subject in its entirety to the terms
of the Grant Documents. References herein or in the Plan to this Share Award
Agreement include references to its Exhibits, the Grant Notice and its Annexes,
the Advisors LPA and the Award Letter and the attachments thereto that pertain
to this Award.
17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or description of the contents of
any Section.
18.    Counterparts. This Share Award Agreement may be executed in any number of
counterparts, including via facsimile or PDF, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.
19.    Amendment. Except as otherwise provided in the Plan or Section 9(c), no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by the Participant and the Company.
20.    Disposition of Shares. Subject to applicable law, the Participant may
dispose of its Shares that are not subject to the Restricted Period during any
“window period” in which sales by Company personnel (including the Eligible
Recipient) are permitted, or otherwise pursuant to the terms of a 10b5-1 plan on
the same terms as apply to the use of such plans by Company personnel, subject
to approval by the Company’s compliance department. The Shares are not subject
to the Company’s Share Ownership Policy.
21.    Acknowledgements and Representations. The Participant is acquiring the
Shares solely for the Participant’s own account, for investment purposes only,
and not with a view to or an intent to sell or distribute, or to offer for
resale in connection with any unregistered distribution, all or any portion of
the Shares within the meaning of the Securities Act and/or any other applicable
securities laws. The Participant and Eligible Recipient have had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the Award and the restrictions imposed on the Shares. The
Participant has been furnished with, and/or has access to, such information as
it considers necessary or appropriate for deciding whether to accept the Award.
However, in evaluating the merits and risks of an investment in the Company, the
Participant has and will rely upon the advice of its own legal counsel, tax
advisors and/or investment advisors. The Participant is aware that Shares may be
of no practical value. The Participant has read and understands the restrictions
and limitations set forth in the Plan and this Share Award Agreement, which are
imposed on the Shares. The Participant confirms that the Participant has not
relied on any warranty, representation, assurance or promise of any kind
whatsoever in entering into this Share Award Agreement other than as expressly
set out in this Share Award Agreement or in the Plan. The Participant hereby
accepts and agrees to all of the terms and provisions of this Share Award
Agreement, including its Exhibits.
22.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award (or future Awards that may be granted
under the Plan) and participation in the Plan by electronic means or to request
the Participant’s or Eligible Recipient’s consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery, including in care of the Eligible Recipient, and, if
requested, to agree to participate in the Plan through an online or electronic
system established and maintained by the Company or a third party designated by
the Company.
23.    Recoupment. The Participant, by accepting the Award, hereby acknowledges
and agrees that the Participant and Eligible Recipient will be subject to any
applicable AGM corporate clawback policy referred to in the Award Letter.
24.    Representations and Covenants of the Eligible Recipient and the
Participant.
(a)    The Eligible Recipient and the Participant request that the Administrator
grant the Award to the Participant.
(b)    At the request of the Administrator, the Company or an Affiliate, the
Participant shall contribute an amount equal to its proportionate share of the
Eligible Recipient’s Clawback Share of any Clawback Payment as determined by a
General Partner pursuant to, and in accordance with, the Eligible Recipient’s
obligations in respect of [ ], any alternative general partner vehicle, and the
general partners of the foregoing (the “General Partners,” and such vehicles,
the “Partnerships”), and the Participant shall execute a Secured Reimbursement
Agreement and Guarantee in furtherance of this obligation.
(c)    The Eligible Recipient agrees and confirms that he or she will continue
to have a direct obligation to (i) the Partnerships respecting any Clawback
Payment (as defined for purposes of the Grant Documents) becoming due by the
Eligible Recipient or the Participant in accordance with the Participant
Guarantee or the Eligible Recipient’s Guarantee, and (ii) the applicable upper
tier guarantor or its designee for any reimbursement obligation of the Eligible
Recipient or the Participant arising under the Eligible Participant
Reimbursement Agreement or the Participant Reimbursement Agreement.
(d)    The Eligible Recipient and the Participant each respectively represent
that the Participant is a Related Party of the Eligible Recipient, as such term
is used in the Advisors LPA and each other limited partnership agreement of a
relevant Partnership.
(e)    The Participant (i) is an “accredited investor” as that term is defined
in Regulation D under the Securities Act, (ii) is a “qualified purchaser” as
defined for purposes of section 3(c)(7) under the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”) and (iii) was not
formed for the specific purpose of making an investment, directly or indirectly,
in the Partnerships within the meaning of the Investment Company Act. The
Participant and Eligible Recipient acknowledge that the Shares covered by this
Award are not registered on Form S-8 under the Securities Act and that Shares
issued to the Participant under the Plan are expected to be “restricted
securities” within the meaning of Rule 144 under the Securities Act.
(f)    The Participant also confirms that, in addition to the transfer
restrictions set forth in the Advisors LPA and each other limited partnership
agreement of a relevant Partnership, the Participant will not effect any direct
or indirect transfer of interests in either the Award or in the Participant
(other than, to the extent it would permit the Participant to remain an Estate
Planning Vehicle, such a transfer to Related Parties or family members) without
the prior written consent of the relevant General Partner, which consent may be
withheld in the absolute discretion of such General Partner; provided that, for
the avoidance of doubt, notwithstanding any transfer restrictions in the Plan,
this Share Award Agreement, the Advisors LPA and each other limited partnership
agreement of a relevant Partnership, each General Partner agrees that no consent
of such General Partner will be required for a change in the Participant’s
trustee, general partner or manager, or the addition of additional trustees or
co-trustees, of the Participant and that, upon notice to each General Partner of
such change and receipt by the General Partners of the relevant portions of the
trust agreement, limited partnership agreement, limited liability company
agreement or other relevant document of the Participant and, if applicable, the
instrument of appointment, showing the appointment and authorization of such
trustee(s), general partners or managers, each General Partner shall record such
change in the books and records of their respective Partnerships.
(g)    The Participant has provided to each General Partner or, upon request of
any General Partner, will provide to each General Partner a copy of the relevant
portions of the constitutive agreement of the Participant showing the
appointment and authority of the trustee(s), general partner or manager.
(h)    The Participant is a [■ - insert corporate form of assignee] that is
authorized and has legal capacity to enter into this Share Award Agreement, and
the Person signing this Share Award Agreement on behalf of the Participant has
been duly authorized by the Participant to do so. This Share Award Agreement has
been duly executed and delivered on behalf of the Participant and is the valid
and binding agreement of the Participant, enforceable against the Participant in
accordance with its terms. Upon the request of a General Partner, the
Participant will deliver any documents which may be reasonably requested by such
General Partner to evidence or confirm the legality of an investment in the
relevant Partnership and the authority of the person executing this Share Award
Agreement on behalf of the Participant.
(i)    Neither the execution and delivery of this Share Award Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance by the
Participant with any of the provisions hereof, shall (i) conflict with or result
in a breach of any provision of the Participant’s charter, by-laws, and/or other
similar organizational or governing instruments of the Participant, as the case
may be, (ii) constitute or result in a breach of any term, condition or
provision of, or constitute a default under, or give rise to any right of
termination, cancellation or acceleration with respect to, or result in the
creation of any lien, charge or encumbrance upon any property or asset of the
Participant pursuant to, any note, bond, mortgage, indenture, license, agreement
or other instrument or obligation to which the Participant is a party or (iii)
violate or cause the Participant to fail to comply with any order, writ,
injunction, decree, statute, rule, regulation or other law applicable to the
Participant (or constitute an event which, with the passage of time or action by
a third party, would result in any of the foregoing).
(j)    This Share Award Agreement has been duly executed and delivered by the
Eligible Recipient and is the valid and binding agreement of the Eligible
Recipient, enforceable against the Eligible Recipient in accordance with its
terms.
(k)    The execution, delivery and performance of this Share Award Agreement by
the Eligible Recipient and Participant requires no consent or approval of any
governmental body, agency or official, or any other Person that has not been
obtained.
(l)    The Participant, together with such tax, legal and financial advisors as
it has chosen to consult, has sufficient knowledge and experience in business
and financial matters to evaluate the merits and the risks of an investment in
the Award, and the Participant, fully aware of the risks involved, has
determined that an investment in the Award is consistent with the Participant’s
investment objectives.
(m)    The Participant acknowledges and agrees that a General Partner may
release confidential information about it and, if applicable, any Related Party,
to regulatory or law enforcement authorities, if such General Partner, in its
sole discretion, determines that it is in the best interest of the relevant
Partnership to do so.
(n)    The Eligible Recipient and the Participant each respectively represent
that the Participant constitutes a “family member” for purposes of the
requirements of Instruction A.1.(a)(5) of Form S-8 under the Securities Act, and
Rule 701(c)(3) of the Securities Act and will maintain such status at any time
that Shares distributed under the Advisors LPA and each other limited
partnership agreement of a relevant Partnership may be registered in its name or
transferred to it.
(o)    The representations set forth in Sections 9(b), 10, 20 and this Section
23 shall be deemed to be reaffirmed by the Participant and the Eligible
Recipient, as appropriate, at any time that Shares are transferred to, or
registered in the name of, the Participant.
(p)    Each of the Eligible Recipient and the Participant acknowledges on behalf
of itself that the Partnerships and their respective partners will rely upon the
representations, warranties and agreements set forth herein made by the Eligible
Recipient or the Participant, respectively, each of which shall survive the Date
of Grant.
(q)    The Eligible Recipient agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Partnership, each General Partner and each
of their Affiliates and the partners, officers, directors, managers, members,
employees, agents and shareholders of each of them, and each other Person, if
any, who controls or is controlled by any of the foregoing, within the meaning
of Section 15 of the Securities Act (together, the “Indemnified Parties”),
against any and all loss, liability, claim, damage, cost and expense whatsoever
(including, but not limited to, legal fees and disbursements and any and all
other expenses whatsoever reasonably incurred in investigating, preparing for or
defending against any litigation, arbitration proceeding, or other action or
proceeding, commenced or threatened, or any claim whatsoever) arising out of or
in connection with, or based upon or resulting from, (i) any false
representation or warranty or breach or failure by the Eligible Recipient to
comply with any covenant or agreement made by the Eligible Recipient in this
Share Award Agreement or in any other document furnished by it to any of the
foregoing in connection with this transaction, (ii) any action for securities
law violations instituted by the Eligible Recipient which is finally resolved by
judgment against the Eligible Recipient or (iii) the compliance by the General
Partners and/or the Partnerships or any of their respective employees in good
faith with the requirements of applicable anti-money laundering and
anti-terrorism legislation or regulatory provisions with respect to the Eligible
Recipient.
(r)    The Participant agrees to indemnify and hold harmless, to the fullest
extent permitted by law, the Indemnified Parties against any and all loss,
liability, claim, damage, cost and expense whatsoever (including, but not
limited to, legal fees and disbursements and any and all other expenses
whatsoever reasonably incurred in investigating, preparing for or defending
against any litigation, arbitration proceeding, or other action or proceeding,
commenced or threatened, or any claim whatsoever) arising out of or in
connection with, or based upon or resulting from, (i) any false representation
or warranty or breach or failure by the Participant to comply with any covenant
or agreement made by the Participant in this Share Award Agreement or in any
other document furnished by it to any of the foregoing in connection with this
transaction, (ii) any action for securities law violations instituted by the
Participant which is finally resolved by judgment against the Participant or
(iii) the compliance by the General Partners and/or the Partnerships or any of
their respective employees in good faith with the requirements of applicable
anti-money laundering and anti-terrorism legislation or regulatory provisions
with respect to the Participant.
(s)    The Participant and Eligible Recipient affirm their obligations under
Section 20 of the Plan.

Exhibit A
Transfer Schedule
The Restricted Period will lapse as follows: the Shares shall become
transferable (and the Restricted Period will lapse) with respect to one third
(1/3) of the Award on each of the first three anniversaries of the Transfer
Commencement Date set forth in the Grant Notice. Notwithstanding the foregoing,
fractional Shares shall not be deemed transferable until they accumulate to
equal one whole Share.






2
EAST 112773130 v7